Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph P. Meara, on January 21, 2021.


1.	(Currently Amended) A composition comprising a solution comprising a lactam, at least 0.1% wt. rhamnolipid, and water, wherein 
the lactam is a lactam of Formula Ia or Formula IIa:

    PNG
    media_image1.png
    277
    510
    media_image1.png
    Greyscale

wherein R is H, halogen, or C1-4alkyl wherein the ratio of lactam to rhamnolipid is from 1:0.5 to 1:20.

3.	(Previously Presented) The composition of claim 1, wherein the lactam is selected from:

    PNG
    media_image2.png
    270
    921
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    326
    717
    media_image3.png
    Greyscale

4.	(Cancelled)
5.	(Cancelled)
6.	(Previously Presented) The composition of claim 1, wherein the rhamnolipid is a mono-rhamnolipid or a di-rhamnolipid.
7.	(Previously Presented) The composition of claim 1, wherein the composition comprises a surfactant and a glycolipid biosurfactant comprises 20-90% wt. of the total surfactant in the composition.
8.	(Canceled) 

10.	(Previously Presented) The composition of claim 1, wherein the lactam is 4-(4-chlorophenyl)-5-methylene-pyrrol-2-one.
11.	(Previously Presented) The composition of claim 1, wherein the composition comprises 0.1% wt. to 4 %wt rhamnolipid.
12.	(Currently Amended) A composition comprising a solution comprising lactam, water and at least 0.1% wt. mono-rhamnolipid or di-rhamnolipid, wherein the lactam is 4-(4-chlorophenyl)-5-methylene-pyrrol-2-one.
13.	(Previously Presented) The composition of claim 12, wherein the ratio of lactam to rhamnolipid is from 1:0.5 to 1:20.
14.	(Previously Presented) The composition of claim 12 comprising 0.01 to 5% wt. lactam.
15.	(Previously Presented) The composition of claim 12 comprising 0.01 to 2% wt. lactam.
16.	(Previously Presented) The composition of claim 12, wherein the composition comprises 0.1% wt. to 4 %wt rhamnolipid.
17.	(Currently Amended) A composition comprising a solution comprising 4-(4-chlorophenyl)-5-methylene-pyrrol-2-one, 0.1% wt. to 4 % wt glycolipid biosurfactant and water wherein the glycolipid biosurfactant is mono-rhamnolipid and/or di-rhamnolipid, and water. 
18.	(Previously Presented) The composition of claim 17, wherein the composition comprises 0.01 to 5% wt. 4-(4-chlorophenyl)-5-methylene-pyrrol-2-one.
19.	(Currently Amended) A composition comprising a solution comprising 0.01 to 5% wt lactam and 20-90 % wt mono-rhamnolipid and/or di-rhamnolipid, wherein the lactam is 4-(4-chlorophenyl)-5-methylene-pyrrol-2-one. 

21. 	(Previously Presented) The composition of claim 19 comprising 20-90 % wt mono-rhamnolipid and di-rhamnolipid.


Claims 1-3 and 6-21 are allowed.
Claims 4 and 5 are canceled.
	
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach solubilizing a lactam in a rhamnolipid.  As such, the examiner cannot maintain the rejection of record.  The examiner cites the closest prior art, which does not teach a solution comprising the claimed components.  The closest prior art appears to be Leighton, (US2011/0257115).
Claims 1-3 and 6-21 are allowed.
Claims 4 and 5 are canceled.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628